                                            Case 3:20-cv-01560-SI Document 3 Filed 05/11/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM ANTHONY ROBERTSON,                          Case No. 20-cv-01560-SI
                                   8                      Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9               v.
                                                                                             Re: Dkt. No. 1
                                  10     I SOLOMON, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13             William Anthony Robertson, an inmate at the San Francisco County Jail, filed this pro se

                                  14   civil rights action under 42 U.S.C. § 1983. He alleges in his complaint that members of the San

                                  15   Francisco Public Defender’s Office are not representing him properly.

                                  16             A district court must screen any case in which a prisoner seeks redress from a governmental

                                  17   entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The court must

                                  18   identify any cognizable claims, and dismiss any claims which are frivolous, malicious, fail to state

                                  19   a claim upon which relief may be granted, or seek monetary relief from a defendant who is immune

                                  20   from such relief. See id. at § 1915A(b)(1),(2). Pro se complaints must be liberally construed.

                                  21   See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

                                  22             To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  23   right secured by the Constitution or laws of the United States was violated, and (2) that the violation

                                  24   was committed by a person acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48

                                  25   (1988).

                                  26             State court criminal defendants cannot sue their lawyers in federal court for most lawyer-

                                  27   type mistakes. A public defender does not act under color of state law, an essential element of an

                                  28   action under 42 U.S.C. § 1983, when performing a lawyer's traditional functions, such as entering
                                            Case 3:20-cv-01560-SI Document 3 Filed 05/11/20 Page 2 of 3




                                   1   pleas, making motions, objecting at trial, cross-examining witnesses, and making closing arguments.

                                   2   Polk County v. Dodson, 454 U.S. 312, 318–19 (1981); cf. Vermont v. Brillon, 556 U.S. 81, 84 (2009)

                                   3   (state court erred in ranking assigned counsel essentially as state actors for purposes of evaluating

                                   4   speedy trial claim). Although the government may pay for the attorney appointed to represent the

                                   5   criminal defendant, the attorney's unique role leads to him or her being considered a private actor

                                   6   rather than a government actor. “In our system a defense lawyer characteristically opposes the

                                   7   designated representatives of the State. The system assumes that adversarial testing will ultimately

                                   8   advance the public interest in truth and fairness. But it posits that a defense lawyer best serves the

                                   9   public, not by acting on behalf of the State or in concert with it, but rather by advancing ‘the

                                  10   undivided interests of his client.’ This is essentially a private function, traditionally filled by

                                  11   retained counsel, for which state office and authority are not needed.” Polk County, 454 U.S. at

                                  12   318–19.
Northern District of California
 United States District Court




                                  13          The complaint alleges that Robertson’s public defenders failed to marshal available evidence

                                  14   and did not tell the truth at Marsden hearings. The allegations that Robertson’s public defenders

                                  15   are providing ineffective assistance in the criminal case against him by failing to marshal available

                                  16   evidence and failing to tell the truth to the judge at Marsden hearings fail to state a claim under §

                                  17   1983 because the public defenders were not acting under color of state law in doing so. See Polk

                                  18   County, 454 U.S. at 318-19.

                                  19          The complaint also alleges that Robertson’s public defender failed to mark an envelope

                                  20   containing crime scene photos as legal mail, which resulted in the envelope being opened at the jail.

                                  21   This conduct likely would not be covered by the Polk County rule, but nonetheless a claim is not

                                  22   stated because the conduct is negligent preparation of an envelope at most, and therefore is not

                                  23   actionable under § 1983. See County of Sacramento v. Lewis, 523 U.S. 833, 849 (1998) (“the

                                  24   Constitution does not guarantee due care on the part of state officials; liability for negligently

                                  25   inflicted harm is categorically beneath the threshold of constitutional due process”).

                                  26          The complaint also names the San Francisco Office of the Public Defender, apparently on a

                                  27   theory that it is responsible for its workers. However, there is no respondeat superior liability under

                                  28   § 1983, i.e. no liability under the theory that one is responsible for the actions or omissions of an
                                                                                         2
                                            Case 3:20-cv-01560-SI Document 3 Filed 05/11/20 Page 3 of 3




                                   1   employee. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.1989).

                                   2          For the foregoing reasons, this action is DISMISSED for failure to state a claim upon which

                                   3   relief may be granted. Leave to amend is not granted because the defects in the several claims are

                                   4   not curable by amendment.

                                   5          The clerk shall close the file.

                                   6          IT IS SO ORDERED.

                                   7   Dated: May 11, 2020

                                   8                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
